FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 5, 2021

                                     No. 04-20-00326-CR

                                  Leonard CHARGUALAF,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 16-1243-CR-A
                        Honorable William D. Old III, Judge Presiding


                                        ORDER
        In this Anders case, Appellant requests more time to prepare his response due to multiple
prison transfers.
       Appellant’s motion is GRANTED. Appellant’s pro se response is due on April 30, 2021.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of April, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court